DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bauman et al. (“Bauman”) (U.S. Patent Application Publication Number 2006/0211400) and Itou et al. (“Itou”) (U.S. Patent Application Publication Number 2014/0241370).
Regarding Claim 1, Bauman discloses a vehicle controller comprising: 
an electronic control unit (Figure 1a, item 108) that communicates with other electronic control units (Figure 1a, items 104 and 106) through multiple channels; 
a power supply unit that is capable of supplying or shutting off operating power to the electronic control unit (paragraphs 0028 and 0032-0034; i.e., the main controller 108 may enter low power modes); and 

wherein when a first communication controller (Figure 1a, item 138) which is one of the multiple communication controllers receives a control start instruction signal (Figure 1a, item 118) instructing activation of the electronic control unit through a channel related to the first communication controller, the first communication controller transmits, to the power supply unit, a power source activation instruction signal instructing switching of a supply state of the operating power to the electronic control unit from shut-off to supply (i.e., the first communication controller 138 indirectly causes the main controller 108 to wake up by sending a wake signal to the PM controller 106), and outputs a communication start instruction signal to another communication controller (Figure 1a, item 140) different from the first communication controller among the multiple communication controllers (paragraphs 0027 and 0035).
Bauman does not expressly disclose the first communication controller switches a state of the first communication controller from a standby state with a limited function to an operating state; and
instructing switching from the standby state to the operating state of the another communication controller.
In the same field of endeavor (e.g., vehicle network communication techniques), Itou teaches the first communication controller (Figure 1, item 31) switches a state of the first communication controller from a standby state with a limited function (paragraph 0027) to an operating state (paragraph 0029); and
instructing switching from the standby state to the operating state of the another communication controller (Figure 1, item 34, paragraph 0046).


Regarding Claim 2, Itou teaches wherein when a second communication controller (Figure 1, item 34) which is one of the other communication controllers different from the first communication controller receives a control start instruction signal through a channel related to the second communication controller, the second communication controller switches a state of the second communication controller from the standby state to the operating state, and transmits a communication start instruction signal to the first communication controller (paragraph 0027), and the first communication controller switches the state of the first communication controller from the standby state to the operating state on a basis of the received communication start instruction signal, and transmits the power source activation instruction signal to the power supply unit (paragraph 0046).

Regarding Claim 3, Bauman discloses wherein the power source activation instruction signal transmitted from the first communication controller to the power supply unit and the communication start instruction signal transmitted from the first communication controller to the other communication controller are a common signal (Figure 1a, item PCOM).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186